LOWENSTEIN, Judge,
dissenting.
I respectfully file this dissent, as I would affirm the conviction.
Frey properly sought plain error review on the question of the admissibility of testimony of witness Jones. (Both as to her testimony of having Frey feeling under her night clothes, as well as corroborating the victim’s testimony about the same conduct.) However, this court affords Frey the more lenient standard of trial error review.
At the very outset, it should be noted the Jones’ testimony concerns three separate subjects: 1) the improper touching of Jones; 2) the touching of Salts; and 3) the physical attack and threats on Jones, a witness in Frey’s criminal case set three and one-half months hence. The majority discusses all of the issues. Although the statements of the trial judge quoted on page 6 of the majority opinion are confusing, and refer to a singular “event,” there is no indication the court was taking up the totally separate issue of Jones’ testimony about the defendant’s attack on her, a witness in a criminal trial. An attack on, or threats to witnesses in a criminal trial, which will be discussed separately at the end of the dissent, is not kept out on the objection of irrelevancy, and is admissible as consciousness of guilt. Although the attack on witness Jones is discussed in the majority opinion, it does not rule if the trial court actually erred in admitting this evidence. Similarly, the majority discusses the Jones’ testimony corroborating the defendant’s feeling under Salts’ bed clothing; but does not reverse on that point.
As the majority points out at trial, the court interceded and prompted a pre-trial objection (in the form of a motion in limine) to be continued. What the trial court did not do was to the rule on the objection it had just coaxed. As this court said in State v. Rodney, 760 S.W.2d 500, 504-05 (Mo.App.1988), “[I]n order to presume an allegation of error on appeal, there must be a proper objection and there must be an adverse ruling.” (Emphasis in original). See also; State v. Holland, 530 S.W.2d 730, 733 (Mo.App.1975). Even if Frey had requested a trial ruling, and the judge had ruled as the majority decides, this precise issue would still be assigned to plain error review, for Frey asked for no specific relief prior to an adverse verdict. For the rule states, where a defen*33dant gets all the relief asked for; i.e., the objection being sustained, “... nothing further is presented for review.” State v. Fleischer, 873 S.W.2d 310, 315-16 (Mo.App.1994).
The end result on this record is the objection was not ruled on, nor was there any relief requested; therefore, review is under Rule 30.20, and relief should be granted only if the trial court’s action resulted in a manifest injustice or a miscarriage of justice. State v. Childs, 876 S.W.2d 781, 784 (Mo.App.1994).
Assuming the Jones’ testimony that Frey, the person assigned to watch patients during the night at this home for persons with mental disabilities and behavioral disorders, had, on at least two occasions, come into the room at bedtime and felt Jones’ and Salts’ stomachs and checks to check them for fever, was impermissible, under plain error review, and relief should not result in a new trial. The testimony of the victim and other witnesses, plus the attack and threat as to witness Jones, points overwhelmingly to guilt. I disagree with what the majority really concludes: 1) the objection to Jones’ testimony about the conduct of the defendant towards her was preserved; and 2) that evidence was received in error, and standing alone should result in a new trial.
I.
[a] I do not feel the admission of Jones’ testimony concerning Frey’s touching of her under her bedclothes constituted trial error. If State v. Sladek, 835 S.W.2d 308 (Mo. banc 1992) (Thomas Concurring) were the latest case from our high court, this position would be untenable. State v. Bernard, 849 S.W.2d 10 (Mo. banc 1993) carved out exceptions in the area of uncharged crimes, as relevant here, which makes Jones’ testimony admissible. Bernard was a ground-breaking opinion of the Supreme Court of Missouri where the testimony of several youths was at issue. One had charged a former pastor with a sex offense, including attempted sodomy, and the prosecution wanted several other alleged victims (who had not pressed charges) to testify as to the defendant’s prior actions towards them. The testimony of the others was the same as the victim’s ... that Bernard had asked the other boys to take off their clothes and run around his car, or if not, to walk around the car in their underwear. The Court held where the uncharged offenses or conduct involved different victims at a different time or place from the charged offense, the traditional common scheme or play exception does not apply. However, the Court in Bernard went on to recognize a related exception known as the signature modus op-erandi/corroboration exception. Id. at 13. The signature modus operandi/corroboration exception permits admission of a very limited class of evidence which is used to corroborate a victim’s story. State v. Conley, 873 S.W.2d 233, 236 (Mo. banc 1994); citing Bernard, 849 S.W.2d at 10.
The signature modus operandi/corroboration exception can be described as follows: In a case involving a sex crime, evidence of defendant’s prior uncharged sexual misconduct with someone other than the victim of the charge on trial, may be admissible even if it does not neatly fit into one of the five common exceptions. To be admissible as signature modus operandi/corroboration evidence, it must prove any “material fact” and have “some legitimate tendency to directly establish the defendant’s guilt of the crime charged.” Bernard at 19; citing State v. Sladek, 835 S.W.2d 308, 317 (Mo. banc 1992). When such is the case, this exception permits the state to show the defendant as the culprit who committed the sexual crime charged, by showing that the defendant committed other uncharged sexual acts that are sufficiently similar to the crime charged in time, place and method. Bernard at 19; Sladek at 317.
As pointed out in the principal opinion, the roots of this exception are found in Judge Thomas’ concurring opinion in State v. Sladek, 835 S.W.2d at 308 (Thomas, J. concurring). In the context of signature modus operandi/corroboration, to function as corroboration, evidence of prior crimes must be both logically and legally relevant. It is logically relevant in that it has a legitimate tendency to prove a material fact in the case by corroborating the testimony of the victim as to the sexual assault. Bernard, at 17; Sladek, at 314. A sex offense trial often *34becomes a credibility contest between the defendant and the victim. Bernard, at 17. Evidence of prior crimes in such situations is probative on that issue. Id. However, evidence of prior crimes is legally relevant, thus making it admissible, only if the probative value of the evidence outweighs its prejudicial effect. See Sladek, 835 S.W.2d at 314-15 (Thomas, J. concurring). For corroboration evidence to be legally relevant, the evidence must be more than just merely similar in nature to the sexual assault for which the defendant is charged. Bernard, at 17. Evidence of prior sexual misconduct that corroborates the testimony of the victim should be nearly identical to the charged crime, and so unusual and distinctive as to be a signature of the defendant’s modus operan-di. Bernard, at 17; Sladek, at 314-15.
As for the questioned testimony in Bernard, the court found that Bernard’s conduct “involving his preference for naked or partially clothed boys in motion on or around an automobile is more than merely similar in nature to the sexual assault with which he was charged; it operated as a ‘signature’ of his involvement in both crimes.” Id. at 19. “His (Bernard’s) conduct is so unusual and distinctive as to ‘earmark’ it as the conduct of the accused and, thus, to corroborate the testimony of the victim in the present case.” Id.
Bernard went on to address the time issue between the uncharged acts and the charged crime. In Bernard, the uncharged acts occurred between 12 and 13 years prior to the trial of the charged offense; however, the court found the remoteness was outweighed because they were nearly identical incidents so unusual and distinctive as to corroborate the victim’s testimony. However, this court notes that Bernard was charged with both sexual abuse and attempted sodomy while the testimony at issue was only of Bernard wanting the children to ride naked or partially clad on or around a car, not about any other attempts to sodomize another child. Nevertheless, the Bernard court found the testimony about the car incident so unusual and distinctive as to corroborate the victim’s testimony about both charges. Id. at 19. In the case at bar, the events happened only a couple of years before the rape of Salts.
Under the Bernard decision, Jones’ testimony falls into the signature modus operan-di/corroboration exception because the acts were sufficiently similar to the crime charged in place and method, and certainly show a distinct motive of sexual advancement towards the women. At trial, Ms. Jones testified that in 1987 she shared a bedroom with Ms. Salts (victim), and told of an incident where Frey had entered their room around bedtime. Ms. Jones was in her bedclothes, and said that Frey, explaining that he was “checking them for fever,” began feeling her stomach and chest underneath her bedclothes. Although Jones’ testimony concerns Frey touching her sexually, Frey was not charged with that crime, only of rape. However, in Bernard, the testimony of the four boys who claimed to have run naked around Bernard’s car is similar because he was charged also with attempted sodomy, something to which no other witness could testify. Yet, following the Bernard logic, this information is logically relevant in that it has a legitimate tendency to prove a material fact in the case by corroborating the testimony of Salts as to Frey’s sex crime against her (rape).
Sladek, even though prior to Bernard, makes this point a close call. However, Sla-dek can be distinguished, as it had additional facts which worked to exclude that evidence. Those facts are absent in the case at bar. Sladek was also accused of using nitrous oxide to sedate the victim, an added claim to which no other patient could corroborate. Additionally, none of the testifying patients witnessed the acts done to the others. Here, Jones is not testifying to something which happened to her which did not happen to Salts, such as the use of nitrous oxide or actual rape, as in Sladek. In the case at bar, Jones not only testified to Frey’s touching her (Jones), but also corroborated Salts’ testimony when, as a witness, she testified that he also touched Salts in the exact same fashion as he had touched her (Jones), in the same room, and at the same time. These subtle differences, plus the plain error level of review, point this court in the reluctant *35direction of allowing the testimony as signature modus operandi/corroboration evidence under Bernard, rather than excluding it under Sladek.
[b] The second category, witness Jones’ testimony of Frey’s prior sexual misconduct with victim Salts in 1987, falls under a different exception than the one illustrated in Bernard, supra. This testimony differs from the one ruled by Bernard, in that it concerns prior witnessed sexual misconduct between the defendant and the victim of the case at bar. This testimony is ruled by State v. Dudley, 880 S.W.2d 580 (Mo.App.1994). In Dudley the defendant was convicted on sodomy and sexual abuse charges per his misconduct with the daughter of his live-in girlfriend. The defendant claimed that testimony concerning his prior uncharged sexual misconduct with the victim of the current charge was inadmissible under Bernard’s signature modus operandi/corroboration exception. The Dudley court expressly limited the holding in Bernard to uncharged conduct involving persons other than the victim at a different and unrelated time and place. Id. at 582; citing State v. Conley, 873 S.W.2d 233, 235 (Mo. banc 1994). The court stated:
Indeed, the language of Bernard indicates it does not apply when the alleged acts of prior sexual misconduct are against the victim in question. Therefore, we find Bernard left intact the law regarding admission of prior uncharged sexual misconduct with the same victim.
Contrary to Defendant’s assertions, the law is not limited to determining whether the acts in question fall within the common scheme or plan exception. Rather, our courts have consistently recognized that prior uncharged acts of sexual misconduct between the defendant and the same victim indicate the defendant’s sexual desire for that particular victim and ten to establish the defendant’s motive for committing the charged crimes, i.e., satisfaction of sexual desire for the victim.
Id. at 583; citing State v. Graham, 641 S.W.2d 102, 105 (Mo. banc 1982). The court further held that the prior acts of sexual misconduct between the defendant and the victim were admissible to show the defendant’s motive for committing the crimes charged. Id. at 582. The case at bar today is closely akin to the situation in Dudley, and the same rule should apply. Jones’ testimony concerning Frey’s prior act of sexual advancement (feeling her under her bedclothes) towards the victim (Salts) clearly shows a motive for the later sex crime.
In sum, I do not see how the acts in Bernard, where allowed, can be compared with those here, and can be ruled erroneous and qualify for the granting of a new trial.
If this court grants a new trial, it will lead to the anomaly the trial court erred by not further ruling on the objection, and then sua sponte granting a mistrial.
II.
I take particular exception to the implication the Jones’ testimony, as to Frey’s attack on her, for error. There was no error, plain or otherwise, in admitting evidence of the defendant’s physical attack on a prosecution witness. Jones had no civil case pending against Frey, nor was he charged criminally for any conduct as to Jones. The attack and threats on and to Jones came less than four months before the trial condemning the forcible rape of Salts, and show a consciousness of guilt to the charged crime.
The majority correctly states the applicable rule of law concerning Frey’s threats and attack on Jones, his way of warning her not to testify against him. Evidence that an accused threatens a witness is admissible as evidence of his consciousness of guilt. State v. White, 870 S.W.2d 869, 875 (Mo.App.1993). However, the majority holds to the contrary to the holding in White. Nevertheless, the law is clearly stated in White and should rule the case at bar on this issue.
The Supreme Court of Missouri first held “... it has long been recognized that evidence of threats by the defendant against witnesses against him may be adduced in order to establish his guilt on the original charge.” State v. Corlew, 463 S.W.2d 836 (Mo.1971). In Corlew, the defendant was convicted of robbery. Before trial, Corlew threatened and assaulted several people who were to testify against him at the trial. One witness testified that Corlew slapped him and said ‘he was going to get him.’ Another witness testified that Corlew similarly threatened him and broke his nose. The court not *36only held the evidence admissible to prove consciousness of guilt but also said, “[A]l-though we need not discuss the point further ... such evidence could also fall within the identity exception to the rule against showing prior offenses.” Id. at 840; citing State v. Reese, 274 S.W.2d 304, 307 (Mo. banc 1954). In finding the uncharged evidence admissible, the court cited several other Supreme Court decisions. See; State v. Mason, 394 S.W.2d 343, 344 (Mo.1965); State v. Rowe, 324 Mo. 863, 24 S.W.2d 1032 (Mo.1930).
This court has recently followed Corlew’s precedent. In 1993, this court held that a criminal defendant charged with second degree murder was not prejudiced when evidence was admitted concerning a threat made by the defendant to the detective working on the case. In State v. White, this court allowed Detective DeVulkenaire’s testimony that appellant had threatened to “kick his ass,” although appellant asserted that the testimony exposed the jury to unrelated, uncharged misconduct, and did nothing to establish guilt of the charged crime (the murder). 870 S.W.2d 869, 875 (Mo.App.1993).
This court disagreed, ruling that evidence of threats by an accused toward a witness against him may be adduced in order to establish his guilt on the original charge; such evidence is admissible as consciousness of guilt. State v. Chunn, 701 S.W.2d 578, 585 (Mo.App.1985). Furthermore, “Appellant’s threatening remarks (to the detective) are inconsistent with the demeanor of an innocent person who in self-defense accidentally shot someone. The testimony is admissible.” White, at 875.
As such, all case precedent points to a ruling that the evidence of Frey’s threats towards Jones in the alley, warning her not to testify against him, is indeed admissible as consciousness of guilt. The facts were much more attenuated in White, where the threat was to “kick” a detective, someone who had nothing to do with the original crime charged. Here, witness Jones had a much stronger connection with the defendant’s acts than did a detective in a murder case. Jones was a witness of a prior act of the defendant against the victim, and it was obvious Frey feared her testimony. Just as the defendant’s threats to witnesses in White and Cor-lew were not consistent with someone who was innocent; neither are a threat and physical assault of Jones a symbol of innocence. The majority’s holding on this point is contrary to Missouri precedent. As such, I would affirm the admission of evidence of the subsequent threat and attack on Jones as showing consciousness of guilt.
* * * ⅜ * *
I also take exception to the majority’s ruling the Reary-Matlock hearsay dispute as to Ms. Salts having never lied, constitutes error. The majority declines to rule on the prejudicial effect, but notes it was improper bolstering by the last witness to testify. I do not see how this testimony could have any effect on the outcome of this case. Frey did not claim this as error in his motion for new trial, so the appropriate standard of review is plain error, not abuse of discretion. A point on appeal “must be based upon the theory of the objection as made at the trial and as preserved in the motion for new trial.” State v. Ball, 622 S.W.2d 285, 291 (Mo.App.1981); State v. Stevenson, 589 S.W.2d 44, 48 (Mo.App.1979). In addition, a conviction will be reversed for the improper admission of evidence, as here, only where the error is prejudicial, Frey having the burden of proof. State v. Isa, 850 S.W.2d 876, 895 (Mo. banc 1993).
I would affirm the judgment of conviction as well as the judgment denying post-conviction relief.